Exhibit 10.1
 
STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (this “Agreement”) made and entered into as of
April 1, 2009, between DMP Holdings, Inc., a Utah corporation (the “Buyer”) and
the individuals named as the shareholders on the signature page hereto (referred
to herein collectively as the “Sellers” or individually as the “Seller”).


This Agreement sets forth the terms and conditions upon which Sellers are
selling to the Buyer and the Buyer is purchasing from the Sellers the number of
shares (hereinafter referred to as the “Shares”) of common stock of Corporate
Equity Investments, Inc., a Florida corporation (the “Company”) indicated on the
signature page hereto in a private stock sale transaction.


In consideration of the mutual agreements contained herein, the parties hereby
agree as follows:


I. SALE OF THE SHARES.


1.01           Shares being Sold. Subject to the terms and conditions of this
Agreement, each Seller is selling his, her or its Shares to the Buyer.


1.02           Consideration.


(a)           Purchase Price. “The Purchase Price” of the Shares shall be the
amount indicated on the signature page hereto.


(b)           Each Seller acknowledges that other shareholders may be selling
their shares in the company in private transactions and in varying amounts and
prices per share and this Agreement confirms our private transaction in writing.


1.03           Settlement Funds. The Buyer will transfer the Purchase Price in
immediately available funds to each Seller care of the escrow agent, Vincent &
Rees, L.C.


1.04           Closing. The Closing of the transactions shall take place on
April 1, 2009, or at such other date and time as the parties may mutually agree
in writing.


1.05           Transactions and Documents at Closing.


(1) Deliveries by Seller and the Company.  At the Closing, Seller and the
Company shall deliver to Buyer:


(1)  
the certificates representing the Shares in proper form for transfer to Buyer;



(2)  
the resignation of the Company’s sole officer and director;



(3)  
the stock ledger, minute book, corporate seal and books and records of the
Company; and



(4)  
a certified copy of all necessary corporate action approving the Company’s
execution, delivery and performance of this Agreement.



-1-

--------------------------------------------------------------------------------


(2) Deliveries by Buyer.  At the Closing, Buyer shall deliver to Sellers:


(1)  
payment of the Purchase Price. The Escrow Agent, Vincent & Rees, L.C., shall
transfer the Purchase Price to the Trust Account of Russell C. Weigel, III,
P.A., which shall be responsible to disburse the Purchase Price to each Seller;



(2)  
a certified copy of all necessary corporate action approving Buyer’s execution,
delivery and performance of this Agreement; and



(3)  
A certificate representing any shares retained and the Purchase Price for the
Shares.



1.06.           Waiver by Sellers.  All prior agreements between Sellers and the
Company with respect to the Shares or the retained Shares are voided and are
non-binding on the Company, except that Sellers shall have the rights in
paragraphs 1.07 and 1.08.


1.07.            Registration Rights.  Sellers shall have registration rights,
including piggyback registration rights, for all of their retained Shares.

 
1.08.           Timetable for Registration Statement.  Buyer, after the first
acquisition of, or merger with, a public or private operating company (a
“material event”), shall cause to be filed no later than sixty (60) days after
the material event a registration statement for the benefit of the Seller’s
retained Shares (the “Registration Statement”).  Buyer shall undertake to cause
the filing of and to use its best effort to make the Registration Statement
effective within 180 days of the material event. If any other registration
statement shall be filed for the Company, the Sellers shall have piggyback
registration rights in such registration.


II. RELATED TRANSACTIONS.


2.01   Finder. The Sellers and the Buyer acknowledge that Coast to Coast Realty,
Inc., a licensed business broker, acted as a finder with respect to the
transaction contemplated herein.  Sellers will pay the finder’s fee for such
services.


2.02           Other Shareholders.  The Sellers and the Buyer acknowledge that
other shareholders of the Company may be selling their shares in the Company in
private transactions and in varying amounts and prices per share and that this
Agreement confirms each Seller’s and Buyer’s private transaction in writing.  By
signing this Agreement, each Seller acknowledges that shares in the Company may
be sold at varying prices and that there has been no influence exerted over the
Seller by any officer or director of the Company regarding the sale of any of
each Seller’s Shares.
 
-2-

--------------------------------------------------------------------------------


III. REPRESENTATIONS AND WARRANTIES OF THE SELLER.


Each Seller hereby represents and warrants as follows:


3.01           Ownership of the Shares.  Seller is the record and beneficial
owner of the Shares of Common Stock of the Company set forth on the signature
page hereto and to be transferred to the Buyer pursuant to this Agreement.  All
of the Shares to be delivered by the Seller are free and clear of all voting
trusts, agreements, arrangements, encumbrances, liens, claims and liabilities of
every nature, and each Seller is conveying clear and unencumbered title thereto
to the Shares


IV. REPRESENTATIONS AND WARRANTIES BY BUYER.


Buyer hereby represents and warrants as follows:


4.01           Authority; No Violation. The execution and delivery of this
Agreement by the Buyer and the consummation of the transactions contemplated
hereby by Buyer has been duly authorized. Neither the execution and delivery of
this Agreement nor the consummation of the transactions contemplated hereby will
constitute a violation or default under any term or provision of any contract,
commitment, indenture, other agreement or restriction of any kind or character
to which any of the individual Buyer is a party or by which any of the
individual Buyer is bound.


4.02           Representations Regarding the Acquisition of the Shares.


(a)           The Buyer understands the speculative nature and the risks of
investments associated with the Company and confirms that it is able to bear the
risk of the investment, and that there may not ever be any public market for the
Shares purchased herein;


(b)           Neither the Company nor any of the Sellers are under an obligation
to register or seek an exemption under any federal and/or state securities acts
for any sale or transfer of the Shares by the Buyer, and Buyer is solely
responsible for determining the status, in  its hands, of the shares acquired in
the transaction and the availability, if required, of exemptions from
registration for purposes of sale or transfer of the Shares;


(c)           The Buyer has had the opportunity to ask questions of the Company
and the Sellers and receive additional information from the Company to the
extent that the Company possessed such information, or could acquire it without
unreasonable effort or expense necessary to evaluate the merits and risks of any
investment in the Company. Further, the Buyer has been given: (1) all material
books and records of the Company; (2) all material contracts and documents
relating to the proposed transaction; (3) all filings made with the SEC; and,
(4) an opportunity to question the appropriate executive officers of the Company
and Sellers.
-3-

--------------------------------------------------------------------------------




(d)           The Buyer has sufficient knowledge and experience in financial and
business matters, and is sufficiently familiar with investments of the type
represented by the Shares, including familiarity with previous private and
public purchases of speculative and restricted securities, that it is capable of
evaluating the merits and risks associated with purchase of the Shares;


(e)           In evaluating the merits of the purchase of the Shares, Buyer has
relied solely on his, her or its own investigation concerning the Company and
has not relied upon any representations provided by the Company or by the
Sellers;


(f)           Buyer understands and acknowledges that (a) the Shares have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), or under any state securities laws in reliance upon exemptions provided
thereunder and that the Shares may not be transferred or sold except pursuant to
the registration provisions of the Securities Act or pursuant to an applicable
exemption therefrom and pursuant to state securities laws and regulations, as
applicable, and (b) the representations and warranties contained herein are
being relied upon by the Company and Seller as a basis for the exemption for the
transfer of the Shares pursuant to this Agreement under the registration
requirements of the Securities Act and any applicable state securities
laws.  Buyer is acquiring the Shares for Buyer's own account for the purpose of
investment and not with a view to, or for sale in connection with, any
distribution thereof in violation of the Securities Act; and


(g)           Buyer is an “accredited investor" within the meaning of Rule 501
promulgated under the Securities Act.
 
4.03.           Responsibility to Manage the Company.  At the Closing, Buyer, on
behalf of Company, shall assume all duties and responsibilities to make and
complete all required filings with the U.S. Securities and Exchange Commission,
to comply with the federal securities laws, to comply with any and all
requirements of the Laws of the States where the Company may do business, to
file any applicable tax returns, and to maintain the articles of incorporation
in good standing, and Sellers will be discharged at the Closing from any such
duties and any and all other duties or responsibilities pertaining to the
Company, except as may be separately set forth in this Agreement.


 V. SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION.


5.01           Survival of Representations. All representations, warranties, and
agreements made by any party in this Agreement or pursuant hereto shall survive
the execution and delivery hereof and any investigation at any time made by or
on behalf of any party; provided that unless a claim is brought prior thereto,
all representations and warranties set forth herein by the Sellers shall expire
one year from the date hereof.


5.02           Indemnification.  Buyer shall hold Sellers harmless from any and
all claims arising out of or related to (i) actions taken by Buyer in its
capacity as a shareholder of the Company or (ii) the sale or transfer by Buyer
of all or any portion of its shares in the Company.
-4-

--------------------------------------------------------------------------------




VI. ADDITIONAL CONDITIONS TO CLOSING


6.01           Obligation of Buyer to Close. The Buyer shall not be obligated to
close this transaction unless it is satisfied, following reasonable
investigation, that all of the representations of Sellers as of the date of
execution of this Agreement and as of the date of Closing under this Agreement
are true and correct in all material respects.


6.02           Obligation of Seller to Close.  The Sellers shall not be
obligated to close this transaction unless Buyer shall enter into a lock-up
agreement with respect to the Shares in substance satisfactory to the Seller.


VII. MISCELLANEOUS


7.01           Expenses. Each of the parties shall bear its own expenses
incurred in conjunction with the Closing hereunder.
 
7.02           Further Assurances. From time to time, at the request of the
Buyer and without further consideration, the Sellers shall execute and transfer
such documents and take such action as the Buyer may reasonably request in order
to effectively consummate the transactions herein contemplated.


7.03           Parties in Interest. All the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of, and shall be
enforceable by the heirs, beneficiaries, representatives, successors, and
assigns of the parties hereto.


7.04           Prior Agreements; Amendments. This Agreement supersedes all prior
agreements and understandings between the parties with respect to the subject
matter hereof. This Agreement may be amended only by a written instrument duly
executed by the parties hereto or their respective successors or assigns.


7.05           Headings. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretations of this Agreement.


7.06           Confidentiality.  Each party hereby agrees that all information
provided by the other party and identified as “confidential” will be treated as
such, and the receiving party shall not make any use of such information other
than with respect to this Agreement. If the Agreement shall be terminated, each
party shall return to the other all such confidential information in their
possession, or will certify to the other party that all of such confidential
information that has not been returned has been destroyed.


7.07           Notices.  All notices, requests, demands, and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered or mailed (registered or certified mail, postage
prepaid, return receipt requested) to the parties at their address specified on
the signature page hereto, with a copy sent as indicated on the signature page.


7.08           Counterparts. This Agreement may be executed simultaneously in
several counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
-5-

--------------------------------------------------------------------------------




7.09           Applicable Law. This Agreement shall be governed by, and
construed in accordance with the laws of the State of Utah.


 
[Remainder of page intentionally left blank; signature page to follow.]


 


-6-

--------------------------------------------------------------------------------


Signature Page to Stock Purchase Agreement Dated April 1, 2009




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Buyer, the Seller and the Company on the date first above written.


BUYER:
 
DMP Holdings, Inc.
 
 
/s Daryl Regier
Name: Daryl Regier
Title:  President
 
With a copy to:
 
Vincent & Rees, L.C.
175 East 400 South
Suite 610
Salt Lake City, Utah  84111
SELLER:
 
 
s/ Luz M. Weigel
Waterford Capital Group, Inc.
 
   
Number of shares being sold: 1,499,000
Number of shares retained:            1,000
Aggregate Purchase Price:      $17,206.42
Per share price:                        $0.011
 
 
Seller’s Address for Notices:
5775 Blue Lagoon Drive, Suite 100
Miami, FL 33126
 



-7-

--------------------------------------------------------------------------------



Signature Page to Stock Purchase Agreement Dated April 1, 2009




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Buyer, the Seller and the Company on the date first above written.


BUYER:
 
DMP Holdings, Inc.
 
 
/s Daryl Regier
Name:
Title:  President
 
With a copy to:
 
Vincent & Rees, L.C.
175 East 400 South
Suite 610
Salt Lake City, Utah  84111
SELLER:
 
 
s/ Russell C. Weigel, III, Cust.
Russell C. Weigel, III, Cust. for Madeleine W. Weigel, FL UTMA
   
Number of shares being sold: 99,000
Number of shares retained:      1,000
Aggregate Purchase Price:     $1,136.37
Per share price:                        $0.011
 
 
Seller’s Address for Notices:
5775 Blue Lagoon Drive, Suite 100
Miami, FL 33126
 
   



 
-8-

--------------------------------------------------------------------------------


Signature Page to Stock Purchase Agreement Dated April 1, 2009




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Buyer, the Seller and the Company on the date first above written.


BUYER:
 
DMP Holdings, Inc.
 
 
/s Daryl Regier
Name:
Title:  President
 
With a copy to:
 
Vincent & Rees, L.C.
175 East 400 South
Suite 610
Salt Lake City, Utah  84111
SELLER:
 
 
s/ Russell C. Weigel,III, Cust
Russell C. Weigel, III, Cust. for
Audrey J. Weigel, FL UTMA
   
Number of shares being sold: 99,000
Number of shares retained:      1,000
Aggregate Purchase Price:      $1,136.37
Per share price:                        $0.011
 
 
Seller’s Address for Notices:
5775 Blue Lagoon Drive, Suite 100
Miami, FL 33126
 
   



 
-9-

--------------------------------------------------------------------------------


Signature Page to Stock Purchase Agreement Dated April 1, 2009




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Buyer, the Seller and the Company on the date first above written.


BUYER:
 
DMP Holdings, Inc.
 
 
/s Daryl Regier
Name:
Title:  President
 
With a copy to:
 
Vincent & Rees, L.C.
175 East 400 South
Suite 610
Salt Lake City, Utah  84111
SELLER:
 
 
s/ Russell C. Weigel, III, Cust.
Russell C. Weigel, III, Cust. for
Sophia M. E. Weigel, FL UTMA
   
Number of shares being sold: 99,000
Number of shares retained:       1,000
Aggregate Purchase Price:      $1,136.37
Per share price:                        $0.011
 
 
Seller’s Address for Notices:
5775 Blue Lagoon Drive, Suite 100
Miami, FL 33126
 
   

 
-10-

--------------------------------------------------------------------------------


 
Signature Page to Stock Purchase Agreement Dated April 1, 2009




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Buyer, the Seller and the Company on the date first above written.


BUYER:
 
DMP Holdings, Inc.
 
 
/s Daryl Regier 
Name:
Title:  President
 
With a copy to:
 
Vincent & Rees, L.C.
175 East 400 South
Suite 610
Salt Lake City, Utah  84111
SELLER:
 
 
s/ Robert Fountain 
Calvary Chapel of Miami Beach, Inc.
by Pastor Robert Fountain
 
 
   
Number of shares being sold: 199,000
Number of shares retained:         1,000
Aggregate Purchase Price:      $2,284.22
Per share price:                        $0.011
 
 
Seller’s Address for Notices:
ATTN: Robert Fountain
P.O. Box 19-0708
Miami Beach, FL  33119-0708
 
   

 
-11-

--------------------------------------------------------------------------------


 
Signature Page to Stock Purchase Agreement Dated April 1, 2009




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Buyer, the Seller and the Company on the date first above written.


BUYER:
 
DMP Holdings, Inc.
 
 
/s Daryl Regier
Name:
Title:  President
 
With a copy to:
 
Vincent & Rees, L.C.
175 East 400 South
Suite 610
Salt Lake City, Utah  84111
SELLER:
 
 
s/ Charles J. Scimeca
Charles J. Scimeca
 
 
   
Number of shares being sold: 1,999,000
Number of shares retained:            1,000
Aggregate Purchase Price:      TBD
Per share price:                        TBD
 
 
Seller’s Address for Notices:
9040 Town Center Parkway
Bradenton, FL 34202
 
   



 
-12-

--------------------------------------------------------------------------------


 
Signature Page to Stock Purchase Agreement Dated April 1, 2009




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Buyer, the Seller and the Company on the date first above written.


BUYER:
 
DMP Holdings, Inc.
 
 
/s Daryl Regier 
Name:
Title:  President
 
With a copy to:
 
Vincent & Rees, L.C.
175 East 400 South
Suite 610
Salt Lake City, Utah  84111
SELLER:
 
 
s/ Maria T. Gonzalez 
Maria T. Gonzalez
 
 
   
Number of shares being sold:  9,000
Number of shares retained:      1,000
Aggregate Purchase Price:      $325.00
Per share price:                        $.036
 
 
Seller’s Address for Notices:
2825 Granada Blvd., Apt 3b
Coral Gables, FL 33134
 
   



 
-13-

--------------------------------------------------------------------------------


Signature Page to Stock Purchase Agreement Dated April 1, 2009




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Buyer, the Seller and the Company on the date first above written.


BUYER:
 
DMP Holdings, Inc.
 
 
/s Daryl Regier 
Name:
Title:  President
 
With a copy to:
 
Vincent & Rees, L.C.
175 East 400 South
Suite 610
Salt Lake City, Utah  84111
SELLER:
 
 
s/ Jose J. Chaoui 
Jose J. Chaoui
 
 
   
Number of shares being sold:  9,000
Number of shares retained:      1,000
Aggregate Purchase Price:      $325.00
Per share price:                        $.036
 
 
Seller’s Address for Notices:
1101 Sorolla Ave
Coral Gables, FL 33134
 
   

 
-14-

--------------------------------------------------------------------------------


Signature Page to Stock Purchase Agreement Dated April 1, 2009




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Buyer, the Seller and the Company on the date first above written.


BUYER:
 
DMP Holdings, Inc.
 
 
/s Daryl Regier 
Name:
Title:  President
 
With a copy to:
 
Vincent & Rees, L.C.
175 East 400 South
Suite 610
Salt Lake City, Utah  84111
SELLER:
 
 
s/ Lucia R. Delgado 
Lucia R. Delgado
 
 
   
Number of shares being sold:  9,000
Number of shares retained:      1,000
Aggregate Purchase Price:      $325.00
Per share price:                        $.036
 
 
Seller’s Address for Notices:
1309 Asturia Ave
Coral Gables, FL 33134
 
   

 
 
-15-

--------------------------------------------------------------------------------


Signature Page to Stock Purchase Agreement Dated April 1, 2009




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Buyer, the Seller and the Company on the date first above written.


BUYER:
 
DMP Holdings, Inc.
 
 
/s Daryl Regier 
Name:
Title:  President
 
With a copy to:
 
Vincent & Rees, L.C.
175 East 400 South
Suite 610
Salt Lake City, Utah  84111
SELLER:
 
 
s/ Ricardo Rodriguez 
Ricardo Rodriguez
 
 
   
Number of shares being sold:  9,000
Number of shares retained:      1,000
Aggregate Purchase Price:      $325.00
Per share price:                        $.036
 
 
Seller’s Address for Notices:
920 S.W. 68 Court
Miami, FL 33144
 
   

 
-16-

--------------------------------------------------------------------------------


Signature Page to Stock Purchase Agreement Dated April 1, 2009




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Buyer, the Seller and the Company on the date first above written.


BUYER:
 
DMP Holdings, Inc.
 
 
/s Daryl Regier 
Name:
Title:  President
 
With a copy to:
 
Vincent & Rees, L.C.
175 East 400 South
Suite 610
Salt Lake City, Utah  84111
SELLER:
 
 
s/ Maria Chaoui 
Maria Chaoui
 
 
   
Number of shares being sold:  9,000
Number of shares retained:      1,000
Aggregate Purchase Price:      $325.00
Per share price:                        $.036
 
 
Seller’s Address for Notices:
4290 N.W. 4th Street
Miami, FL 33126
 
   



 
-17-

--------------------------------------------------------------------------------

